Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended filed on 06/02/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 that KAMATSU is silent about setting the switching frequency of a switching element to the maximum switching frequency when the temperature of the power supply is lower than the threshold value.
Examiner respectfully disagrees because even though KAMATSU is silent about “the maximum switching frequency. POSITA would motivate to change the frequency to the maximum frequency to operate the switches of the converter safely as mentioned below (See updated claim rejection for detail)

Regarding applicant arguments with respect to claim 7, examiner believes that the subject matter in claim 7 has 112 issue as mentioned below. Examiner strongly suggests applicant to modify the claim limitations according to the original filed specification. Therefore, the examiner maintains the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “an electrical angle of the rotating machine input from an outside” in claim 5 fails to comply with the written description requirement because it is the temperature of the storage battery not the electrical angle input from an outside according to the specification 0007. In fact, the control unit sets the set angle that is closest to the electrical angle detected by the angle sensor according to the specification 0057. Therefore, examiner believes that there is no support for the claimed subject matter in the specification. It should be noted that claim 7 has a similar issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “outside” in claims 5 and 7 is indefinite because it is not clear whether it is outside of the machine or the drive device. The specification fails to give any useful insight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KAMATSU M WO 02065628 A1.


Regarding claim 1, KAMATSU discloses
A drive device (See Fig. 1) for a rotating electric machine (Item 22), comprising: a power conversion circuit (Item 24 and a DC/DC converter) configured to convert DC power supplied from a storage battery (Battery) into AC power, and to supply the AC power to the rotating electric machine (Item 22); 


    PNG
    media_image1.png
    687
    1788
    media_image1.png
    Greyscale


and a processor (Item 40) configured to output a switching signal (Switching control) to the power conversion circuit, and when the storage battery is to be charged, and a temperature of the storage battery is lower than a set temperature suitable for charging, set frequency of the switching signal for the power conversion circuit to a predetermined maximum frequency, which is different from a frequency of the switching signal in a normal drive state of the rotating electric machine. 

    PNG
    media_image2.png
    288
    1783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    1796
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    558
    1793
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    357
    1771
    media_image5.png
    Greyscale


KAMATSU discloses the frequency is set to be lower than usual but does not mention “a predetermined maximum frequency”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the frequency could be made equal to the maximum frequency, which allows the converter to be operated safely without damaging the switches of the converter.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KAMATSU M WO 02065628 A1 in a view of Yim et al. US Pub. No. 2016/0141982 A1.
Regarding claim 7, KAMATSU does not disclose but 
A drive device for a rotating electric machine, comprising, a power conversion circuit configured to convert DC power supplied from a storage battery into AC power, supply the AC power to the rotating electric machine, and includes a DC/AC inverter circuit, and a processor configured to, when the storage battery is to be charged, and a temperature of the storage battery is lower than a set temperature suitable for charging (See claim 1 rejection for detail)

KAMATSU fails to disclose but Yim discloses
wherein a processor (Item 105. See para 0011) is configured to select one set angle from  a plurality of predetermined set angles, that is closest to an electrical angle of the rotating electric machine input from an outside (Via a Hall-effect sensor), and to set a switching signal for the DC/AC inverter circuit based on the selected one set angle. (See para 0050)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a predetermined angles using the controller as disclosed by Yim in KAMATSU’s teachings to control the inverter and monitor an electric voltage angle at a preset frequency. (See Yim’s para 0003)



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 4 is allowable because applicant incorporated allowable subject matter by making claim 4 independent.

Conclusion
(There is no prior art rejection for claims 5 and 6 at the time of the examination. These claims have been rejected under 112 as mentioned above)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846